DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
 
Response to Amendment
This office action is in response to the communications filed on 01/21/2022 and 02/03/2022, concerning Application No. 16/482,039. The specification and claim amendments filed on 01/21/2022 are acknowledged. Presently, Claims 16-20 and 26 remain pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The following is a listing of U.S. Pat. No. 6,443,896 (Detmer) in Para. [024], lines 13-14; and U.S. Pat. No. 6,530,885 (Entrekin et al.) in Para. [024], lines 15-16.

Claim Objections
Claims 16, 19, and 20 are objected to because of the following informalities: 
Claim 16, line 14, the limitation “responsive to ingress of fluid in an interior of the ultrasound probe housing” should be changed to “responsive to fluid ingress into an interior of the ultrasound probe housing”;
Claim 16, lines 16-17, the limitation “generate a signal indicative of fluid ingress into the interior of the ultrasound probe housing” should be changed to “generate a signal indicative of the fluid ingress into the interior of the ultrasound probe housing”;
Claim 16, lines 22-23, the limitation “wherein the first portion and second portion together comprise a galvanic sensor” should be changed to “wherein the first portion and the second portion together comprise a galvanic sensor”;
Claim 16, lines 24 and 25, each of the limitations “the first and second portions” should be changed to “the first portion and the second portion”;
Claim 19, lines 3-4, the limitation “a state indicating a fluid ingress into the interior of the ultrasound probe housing” should be changed to “a state indicating the fluid ingress into the interior of the ultrasound probe housing”; and
Claim 20, lines 3-4, the limitation “a time of a fluid ingress into the interior of the ultrasound probe housing” should be changed to “a time of the fluid ingress into the interior of the ultrasound probe housing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claims appear to set forth that the backing subassembly forms a portion of a galvanic sensor. However, though paragraph [0028] of the original specification provides support that the fluid ingress detection assembly may be located on a backing subassembly and paragraph [0054] provides support of an example wherein the second portion (910) is a graphite block of a backing subassembly, the specification does not seem to provide support that the backing subassembly itself forms a portion of a galvanic sensor formed of different materials. Note that paragraph [0054] does set forth an example wherein the first portion and second portion “may be of different materials to form a galvanic sensor”, wherein the first portion may be copper/copper alloy and the second portion may be aluminum, nickel-plated aluminum or an aluminum alloy, and therefore provides support for what was 
Claims 17, 19, and 20 are also rejected under 35 U.S.C. 112(a) due to their dependency on Claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1, cited in the Applicant’s IDS filed 06/27/2019, hereinafter Randall) in view of Kates (US 2006/0007008 A1, previously cited by the Examiner on 05/27/2021, hereinafter Kates), and further in view of Angelsen et al. (US 2002/0156379 A1, with publication date 10/24/2002, hereinafter Angelsen).

Regarding Claim 16, Randall discloses (Figs. 1-4 and 16A) an ultrasound probe (probe 14, probe 14b) (see, e.g., Figs. 1-4 and 16A with the corresponding paragraphs in the disclosure) comprising: 
a transducer assembly (transducer array 20) including: an array of transducer elements (see, e.g., Para. [0068] and Para. [0071-0074]) comprising a distal side and a proximal side (see, e.g., Fig. 3, where the distal side of the array of transducer elements of the transducer array 20 is the left side of the transducer array 20 when viewing the figure (i.e., the surface of the transducer array 20 facing toward the acoustic window 38), and where the proximal side of the array of transducer elements of the transducer array 20 is the right side of the transducer array 20 when viewing the figure (i.e., the surface of the transducer array 20 facing toward the flexible printed wire board (PWB) 26));
an ultrasound probe housing (housing 18) enclosing at least a portion of the transducer assembly (20) (see, e.g., Para. [0068], lines 1-2, “The probe 14 comprises a housing 18 and a transducer array 20 mounted in the housing 18”; also see, e.g., Para. [0070-0072]); 
a cable (cable 147 within cable assembly 149) coupled to the ultrasound probe housing (18) (see, e.g., Fig. 16A and Para. [0192-0195]); 
a connector (second connector 151 within cable assembly 149) coupled to the cable (147) (see, e.g., Para. [0194], lines 6-9, “The cable assembly 149 also includes a second connector 151 electrically and mechanically connected to a second end of the cable 147”), the connector (151) configured to couple the ultrasound probe (14, 14b) to an ultrasound imaging system (ultrasound imaging system 10, base unit 12) (see, e.g., Para. [0194], lines 9-10, “The second connector 151 can mate with a base unit such as the base unit 12”); and 
18) (see, e.g., Para. [0186-0189] and Fig. 3) and comprising: 
a sense circuit (see, e.g., Para. [0187], lines 1-13, “when conducting an immersion test, it is desirable to quickly detect leaks before a substantial amount of liquid incursion in the interior volume 37 can occur. A relatively quick leak check can be facilitated by providing a conductive path from one of the conductors of the circuit boards, preferably "ground" or the reference potential of the circuit boards, to the inner walls of the nosepiece 34, the upper and lower clamshells 30, 32, and/or the battery panel 36, and especially in areas around and along the joints therebetween. Liquid leaking into the interior volume 37 will quickly come into contact with these conductors and provide a current conduction path indicative of a leak, before there is substantial liquid incursion”); and 
a fluid ingress detector configured to change from a first state to a second state responsive to ingress of fluid in an interior (interior volume 37) (see, e.g., Fig. 3, where the interior volume 37 is shown to be within the housing 18 of the probe 14) of the ultrasound probe housing (18) (see, e.g., Para. [0186-0189], where the claimed change from a first state to a second state corresponds to a change from ‘no current’ to ‘current’, and where the second state of ‘current’ is provided as a current conduction path indicative of a leak, and where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, including the disclosed conductor and/or conductive coating 168 positioned within the housing 18 of the probe 14), wherein the sense circuit is operable to detect the change from the first state to the second state and generate a signal indicative of fluid ingress into the interior (37) of the ultrasound probe housing (18) (see, e.g., Para. [0187], lines 1-13, where the disclosed quick leak check detects the change from ‘no current’ to ‘current’ and generates a signal indicative of a fluid leak), wherein the fluid ingress detector comprises: 
18) (see, e.g., Para. [0186-0189] and Fig. 3, where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, and where the disclosed means for a conductive path could include a conductive coating 168 that corresponds to the claimed first portion, and where the conductive coating 168 is shown to be positioned within the housing 18 of the probe 14); and 
a second portion positioned within the ultrasound probe housing (18) (see, e.g., Para. [0186-0189], where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, and where the disclosed means for a conductive path could include a conductor that corresponds to the claimed second portion, and where the conductor is disclosed to be positioned between the conductive coating 168 and a reference node or nodes of the first and/or second circuit board assemblies 22, 24, which are all elements shown to be positioned within the housing 18 of the probe 14), 
wherein the first and second portions form a circuit when a fluid within the ultrasound probe housing (18) contacts the first and second portions (see, e.g., Para. [0186-0189]).
Randall does not disclose [1] wherein the transducer assembly includes a backing subassembly disposed on the proximal side and configured to attenuate acoustic reverberations from the array of transducer elements; [2] wherein the first portion comprises a first material; [3] wherein the second portion comprises a second material different from the first material; [4] wherein the second portion comprises the backing subassembly; [5] wherein the first portion and second portion together comprise a galvanic sensor; and [6] wherein the first and second portions specifically form a closed circuit when the fluid within the ultrasound probe housing contacts the first and second portions and the sense sense at least one of a voltage or a current from the galvanic sensor when the closed circuit is formed.
However, in the same field of endeavor of fluid ingress detectors, Kates discloses (Figs. 1-2 and 10A-10B) a system (sensor system 100) wherein a fluid ingress detector (sensor unit 102, moisture sensor unit 1010) (see, e.g., Figs. 1-2 and 10A, Abstract, and Para. [0096], lines 3-4, “The moisture sensor unit 1010 can be configured as one embodiment of the sensor unit 102”) comprises:
a first portion (first probe 1020) positioned within the fluid ingress detector (102, 1010) (see, e.g., Para. [0096], lines 1-4, “FIG. 10A shows a moisture sensor unit 1010 that includes probes 1020 and 1022 placed at different levels to detect different water levels. The moisture sensor unit 1010 can be configured as one embodiment of the sensor unit 102”) and comprising a first material (see, e.g., Para. [0098], lines 4-7, “first probes 1020… are configured from conductive materials, such as, for example, copper, gold, platinum, carbon, conductive plastic”); and 
a second portion (common probe 1021) positioned within the fluid ingress detector (102, 1010) (see, e.g., Para. [0096], lines 1-14, “FIG. 10A shows a moisture sensor unit 1010 that includes probes 1020 and 1022 placed at different levels to detect different water levels. The moisture sensor unit 1010 can be configured as one embodiment of the sensor unit 102… A common probe (e.g., a ground probe) 1021 also extends from the case”) and comprising a second material different from the first material (see, e.g., Para. [0097], lines 9-11, “the probes 1020 and 1022 are configured from a different material (e.g., a different metal) than the common probe 1021”), wherein the first portion (1020) and second portion (1021) together comprise a galvanic sensor (see, e.g., Para. [0097], lines 1-3, “the moisture sensor unit 1010 measures a first galvanic voltage between the first probe 1020 and the common probe 1021”), 
wherein the first (1020) and second portions (1021) form a closed circuit when a fluid contacts the first (1020) and second portions (1021) (see, e.g., Para. [0096], lines 14-16, “The moisture sensor unit 1010 reports a first water level when water completes a circuit between the probe 1020 and the common probe 1021”) and the sense circuit is configured to sense at least one of a voltage or a current from the galvanic sensor when the closed circuit is formed (see, e.g., Para. [0097], lines 1-6, “the moisture sensor unit 1010 measures a first galvanic voltage between the first probe 1020 and the common probe 1021… The presence of a first and/or second galvanic voltage indicates the presence of water”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound probe of Randall by including [2] wherein the first portion comprises a first material; [3] wherein the second portion comprises a second material different from the first material; [5] wherein the first portion and second portion together comprise a galvanic sensor; and [6] wherein the first and second portions specifically form a closed circuit when the fluid contacts the first and second portions and the sense circuit is configured to sense at least one of a voltage or a current from the galvanic sensor when the closed circuit is formed, as disclosed by Kates. One of ordinary skill in the art would have been motivated to make this modification in order to maintain and protect the desired apparatus/system by properly detecting water and/or moisture leaks in the apparatus/system, as recognized by Kates (see, e.g., Abstract, Para. [0005], and Para. [0096-0098]). 
Randall modified by Kates still does not disclose [1] wherein the transducer assembly includes a backing subassembly disposed on the proximal side and configured to attenuate acoustic reverberations from the array of transducer elements; and [4] wherein the second portion comprises the backing subassembly.
However, in the same field of endeavor of medical ultrasound imaging, Angelsen discloses (Fig. 1) a transducer assembly including: 
within piezoelectric ultrasound transducer 101) comprising a distal side and a proximal side (see, e.g., Para. [0067], lines 1-3, “The simplest form of a piezoelectric ultrasound transducer is a piezoelectric plate, illustrated as 101 in FIG. 1” and Fig. 1, where the distal side of the piezoelectric ultrasound transducer 101 is the left side of the piezoelectric ultrasound transducer 101 when viewing the figure (i.e., the surface of the piezoelectric ultrasound transducer 101 facing toward the tissue load material 102), and where the proximal side of the piezoelectric ultrasound transducer 101 is the right side of the piezoelectric ultrasound transducer 101 when viewing the figure (i.e., the surface of the piezoelectric ultrasound transducer 101 facing toward the backing material 103); and 
a backing subassembly (backing material 103) disposed on the proximal side and configured to attenuate acoustic reverberations from the array of transducer elements (within piezoelectric ultrasound transducer 101) (see, e.g., Para. [0067], lines 3-6, “For mechanical support, and also in some cases for acoustic purposes, the transducer is mounted on a backing material 103” and Fig. 1, where the proximal side of the piezoelectric ultrasound transducer 101 (i.e., the right side of the piezoelectric ultrasound transducer 101 when viewing the figure) is the surface of the piezoelectric ultrasound transducer 101 mounted to the backing material 103), 
wherein the second portion comprises the backing subassembly (103) (see, e.g., Para. [0067], lines 3-8, “For mechanical support, and also in some cases for acoustic purposes, the transducer is mounted on a backing material 103. For electromechanical coupling, both faces of the plate are coated with electrodes 104 and 105 that forms an electric port 106”, and Para. [0115], lines 1-3, “Combine the signal from several electric ports either through galvanic contacting of the electrodes in series or parallel”, and Fig. 1, where the electrodes 104 and 105 together form the electric port capable of galvanic contacting of the electrodes (i.e., the electrodes 104 and 105 together comprise a galvanic sensor), and where the electrode 104 corresponds to the claimed first portion, and where the electrode 105 corresponds to the claimed second portion, and where the electrode 105 is disposed on the backing material 103, therefore, the electrode 105/the second portion can be interpreted as comprising the backing material 103). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Randall modified by Kates by including [1] wherein the transducer assembly includes a backing subassembly disposed on the proximal side and configured to attenuate acoustic reverberations from the array of transducer elements; and [4] wherein the second portion comprises the backing subassembly, as disclosed by Angelsen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a backing material with sufficiently high absorption such that reflected ultrasound waves in the backing material can be neglected, as recognized by Angelsen (see, e.g., Abstract and Para. [0067]). 
 
Regarding Claim 17, Randall modified by Kates and Angelsen discloses the ultrasound probe of Claim 16. Randall does not disclose wherein the first material comprises copper.
However, in the same field of endeavor of fluid ingress detectors, Kates discloses (Figs. 1-2 and 10A-10B) wherein the first material (material of first probe 1020) comprises copper (see, e.g., Para. [0098], lines 4-7, “first probes 1020… are configured from conductive materials, such as, for example, copper”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Randall modified by Kates and Angelsen by including that the first material comprises copper, as disclosed by Kates. One of ordinary skill in the art would have been motivated to make this modification in order to maintain and protect the desired apparatus/system by properly detecting water and/or moisture leaks in the apparatus/system, as recognized by Kates (see, e.g., Abstract, Para. [0005], and Para. [0096-0098]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1, cited in the Applicant’s IDS filed 06/27/2019, hereinafter Randall) in view of Kates (US 2006/0007008 A1, previously cited by the Examiner on 05/27/2021, hereinafter Kates) and Angelsen et al. (US 2002/0156379 A1, with publication date 10/24/2002, hereinafter Angelsen), as applied to Claim 16 above, and further in view of Jiao et al. (US 2017/0082572 A1, previously cited by the Examiner on 05/27/2021, hereinafter Jiao).

Regarding Claim 18, Randall modified by Kates and Angelsen discloses the ultrasound probe of Claim 16. Randall modified by Kates and Angelsen does not disclose wherein the second material comprises aluminum. Kates discloses (Figs. 1-2 and 10A-10B) wherein the first material (material of first probe 1020) is different than the second material (material of common probe 1021) (see, e.g., Para. [0097], lines 9-11, “the probes 1020 and 1022 are configured from a different material (e.g., a different metal) than the common probe 1021”) and wherein the first material (material of first probe 1020) comprises a material that is not aluminum (see, e.g., Para. [0098], lines 4-7, “first probes 1020… are configured from conductive materials, such as, for example, copper, gold, platinum, carbon, conductive plastic”). However, Kates does not explicitly disclose wherein the second material comprises aluminum.
However, in the same field of endeavor of fluid ingress detectors, Jiao discloses (Fig. 4) a fluid ingress detector (moisture sensor 86) (see, e.g., Fig. 4 and Para. [0034-0035]) comprising a first material (material of electrode/cathode 95) and a second material (material of electrode/anode 97) (see, e.g., Para. [0040], lines 11-12, “the anode and the cathode are made of different materials, e.g. different metals”), wherein the second material comprises aluminum (see, e.g., Para. [0040], lines 12-23, “Materials that can be used for the anode 89 and the cathode 93 of the moisture sensor 85, and the anode 97 and the cathode 95 of the moisture sensor 86, of the invention are found, among other places, in commonly published tables of galvanic series, also known as an electropotential series. Metals that can be used as anodes and cathodes in the practice of the invention include, but are not limited to… titanium, chromium, nickel, molybdenum, iron, copper, lead, tin, aluminum, zinc, magnesium, and alloys thereof”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Randall modified by Kates and Angelsen by including that the second material comprises aluminum, as disclosed by Jiao. One of ordinary skill in the art would have been motivated to make this modification in order to provide a material that is non-reactive with the materials of the apparatus/system, and to provide a material that is electrically conductive with the other material used in the fluid ingress detector/galvanic sensor when fluid is present, as recognized by Jiao (see, e.g., Para. [0040]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1, cited in the Applicant’s IDS filed 06/27/2019, hereinafter Randall) in view of Kates (US 2006/0007008 A1, previously cited by the Examiner on 05/27/2021, hereinafter Kates) and Angelsen et al. (US 2002/0156379 A1, with publication date 10/24/2002, hereinafter Angelsen), as applied to Claim 16 above, and further in view of Ooka et al. (US Patent 5,562,406, previously cited by the Examiner on 05/27/2021, hereinafter Ooka).

Regarding Claim 19, Randall modified by Kates and Angelsen discloses the ultrasound probe of Claim 16. Randall further discloses (Figs. 1-4 and 16A) the ultrasound probe (probe 14, probe 14b) further comprising other components positioned within the ultrasound probe housing (housing 18) and electrically coupled to the sense circuit (see, e.g., Para. [0186-0189] and Fig. 3, where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, and where the disclosed means for a conductive path could include other components electrically coupled to the sense circuit, such as a conductive coating 168 or a conductor/wires, and where the conductive coating 168 is shown to be positioned within the housing 18 of the probe 14), wherein the sense circuit detects a fluid ingress into the interior (interior volume 37) of the ultrasound probe housing (18) when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0186-0189], where the claimed change from a first state to a second state corresponds to a change from ‘no current’ to ‘current’, and where the second state of ‘current’ is provided as a current conduction path indicative of a leak, and where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, including the disclosed conductor and/or conductive coating 168 positioned within the housing 18 of the probe 14).
Randall modified by Kates and Angelsen does not disclose the ultrasound probe further comprising specifically a latch positioned within the ultrasound probe housing and electrically coupled to the sense circuit, wherein the sense circuit triggers the latch to store a state indicating a fluid ingress into the interior of the ultrasound probe housing when the sense circuit detects the change from the first state to the second state. Randall does disclose indicating a fluid ingress when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0187], lines 1-13), but does not disclose that the indication is explicitly a state stored in a latch.
However, in the same field of endeavor of fluid leaking detectors, Ooka discloses (Fig. 11) a system/detection assembly (detection means 501) comprising: 
a sense circuit (detector 502) (see, e.g., Fig. 11 and Col. 13, lines 14-16, “the detection means 501 comprises an electromagnetic source 500, a detector 502”); and 
a latch (switch 504) positioned within the system/detection assembly (501) and electrically coupled to the sense circuit (502) (see, e.g., Fig. 11 and Col. 13, lines 14-16, “the detection means 501 comprises an electromagnetic source 500, a detector 502, and a switch 504”), wherein the sense circuit (502) triggers the latch (504) to store a state indicating a fluid ingress into the interior of the system/detection assembly (501) when the sense circuit (502) detects the change from the first state to the second state (see, e.g., Col. 14, lines 11-21, “The switch 504 is coupled to the detector 502 and the switch 504 is responsive to the detector 502. The alarm 508 and drive motor 506 are illustrated as dashed lines because, the alarm 508 and the drive motor 506 are optional devices which may be selected in accordance with the individual user's preferences. The alarm 508 may comprise a aural warning device or a visual indication device for pump operators, maintenance workers, or other industrial workers. The switch 504 may provide a contact closure or a logic value to activate and deactivate the alarm 508” and Fig. 11, where the fluid changes from a first level 510 to a second level 512, and where that change is indicated by the detector, and where the switch 504 is responsive to and triggered by the change indicated by the detector, therefore the state of the switch 504 is mechanically changed to a state that indicates a fluid leak, and it is further disclosed that an alarm 508 is optionally provided that further audibly or visually indicates the change of state of the switch 504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Randall modified by Kates and Angelsen by including that the ultrasound probe further comprises specifically a latch, wherein the sense circuit triggers the latch to store a state indicating a fluid ingress into the interior when the sense circuit detects the change from the first state to the second state, as disclosed by Ooka. One of ordinary skill in the art would have been motivated to make this modification in order to provide a visual indicator of when fluid ingress is detected, as recognized by Ooka (see, e.g., Col. 14, lines 11-21).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1, cited in the Applicant’s IDS filed 06/27/2019, hereinafter Randall) in view of Kates (US 2006/0007008 A1, previously cited by the Examiner on 05/27/2021, hereinafter Kates) and Angelsen et al. (US 2002/0156379 A1, with publication date 10/24/2002, hereinafter Angelsen), as applied to Claim 16 above, and further in view of Johnson et al. (US 2009/0195394 A1, previously cited by the Examiner on 05/27/2021, hereinafter Johnson).

Regarding Claim 20, Randall modified by Kates and Angelsen discloses the ultrasound probe of Claim 16. Randall further discloses (Figs. 1-4 and 16A) the ultrasound probe (probe 14, probe 14b) further comprising other components positioned within the ultrasound probe housing (housing 18) and electrically coupled to the sense circuit (see, e.g., Para. [0186-0189] and Fig. 3, where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, and where the disclosed means for a conductive path could include other components electrically coupled to the sense circuit, such as a conductive coating 168 or a conductor/wires, and where the conductive coating 168 is shown to be positioned within the housing 18 of the probe 14), wherein the sense circuit detects a fluid ingress into the interior (interior volume 37) of the ultrasound probe housing (18) when the sense circuit detects the change from the first state to the second state (see, e.g., Para. [0186-0189], where the claimed change from a first state to a second state corresponds to a change from ‘no current’ to ‘current’, and where the second state of ‘current’ is provided as a current conduction path indicative of a leak, and where the claimed fluid ingress detector corresponds to the disclosed means for a conductive path, including the disclosed conductor and/or conductive coating 168 positioned within the housing 18 of the probe 14).
Randall modified by Kates and Angelsen does not disclose the ultrasound probe further comprising specifically a clock positioned within the ultrasound probe housing and electrically coupled to the sense circuit, wherein the sense circuit triggers the clock to store a time of a fluid ingress into the interior of the ultrasound probe housing when the sense circuit detects the change from the first state see, e.g., Para. [0187], lines 1-13), but does not disclose that the indication is explicitly a time stored in a clock.
However, in the same field of endeavor of fluid ingress detectors, Johnson discloses (Figs. 4A-4B) a system/detection assembly (abuse detection system 34) comprising:
a sense circuit (liquid detection circuitry 60, liquid detection sensors 38a-38d) (see, e.g., Fig. 4A and Para. [0058], lines 1-5, “The abuse detection system 34 of the presently illustrated embodiment may include liquid detection circuitry 60, a clock 62, a memory device 64, and a communication selection block 66. A plurality of sensors 38 may be electronically coupled to the abuse detection system 34”); and 
a clock (clock 62) positioned within the system/detection assembly (34) and electrically coupled to the sense circuit (60, 38a-38d) (see, e.g., Fig. 4A and Para. [0058], lines 1-5, “The abuse detection system 34 of the presently illustrated embodiment may include liquid detection circuitry 60, a clock 62, a memory device 64, and a communication selection block 66. A plurality of sensors 38 may be electronically coupled to the abuse detection system 34”), wherein the sense circuit (60, 38a-38d) triggers the clock (62) to store a time of a fluid ingress into an interior of the system/detection assembly (34) when the sense circuit (60, 38a-38d) detects the change from the first state to the second state (see, e.g., Para. [0075], lines 3-13, “The method 90 may be initiated upon the detection of liquid ingress via any of the liquid detection sensors 38a-38d of FIG. 4A, as represented by step 92. As discussed above, upon receiving an indication from any of the liquid detection sensors 38a-38d that liquid ingress has occurred, a data record of the liquid abuse event may be generated by the abuse detection system 34 and stored, as indicated by step 94, in the non-volatile storage device 64, for example. The data record may include a timestamp generated from the clock 62 corresponding to when the abuse event occurred”).
a clock, wherein the sense circuit triggers the clock to store a time of a fluid ingress into the interior when the sense circuit detects the change from the first state to the second state, as disclosed by Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to provide accurate information of when fluid ingress is detected, as recognized by Johnson (see, e.g., Para. [0057-0078]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1, cited in the Applicant’s IDS filed 06/27/2019, hereinafter Randall) in view of Kates (US 2006/0007008 A1, previously cited by the Examiner on 05/27/2021, hereinafter Kates) and Angelsen et al. (US 2002/0156379 A1, with publication date 10/24/2002, hereinafter Angelsen), as applied to Claim 16 above, and further in view of Lee (US 2015/0011889 A1, with publication date 01/08/2015, hereinafter Lee).

Regarding Claim 26, Randall modified by Kates and Angelsen discloses the ultrasound probe of Claim 16. Randall modified by Kates and Angelsen does not disclose wherein the backing subassembly comprises a graphite block, and wherein the second portion comprises the graphite block. Angelsen does disclose wherein the second portion comprises the backing subassembly (backing material 103) (see, e.g., Para. [0067], lines 3-8, Para. [0115], lines 1-3, Fig. 1, and the rejection of Claim 16 above). However, Angelsen does not disclose that the material of the backing subassembly is a graphite block.
However, in the same field of endeavor of medical diagnostic ultrasound systems, Lee discloses (Fig. 1) an ultrasound probe, wherein the backing subassembly (backing layer 40) comprises a graphite block, and wherein the second portion comprises the graphite block (see, e.g., Para. [0058], lines 1-4, “The backing layer 40 may be fabricated in a multi-layered structure in order to improve ultrasonic wave attenuation or blocking effects. The backing layer 40 may be formed of graphene or graphite”, where the claimed second portion comprises the backing subassembly/backing layer 40, and would therefore also comprise the graphite block/material of the backing layer 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Randall modified by Kates and Angelsen by including wherein the backing subassembly comprises a graphite block, and wherein the second portion comprises the graphite block, as disclosed by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to improve ultrasonic wave attenuation, and in order to effectively absorb and transfer the heat generated from the transducer, as recognized by Lee (see, e.g., Para. [0058]). 

Response to Arguments
Applicant’s arguments, see Page 6 of Remarks, filed 01/21/2022, with respect to the objections to the specification and to the claims have been fully considered and are persuasive. The objections to the specification and to the claims (as previously set forth in the Final Rejection mailed 11/24/2021) have been withdrawn. However, Claims 16, 19, and 20 are currently objected to, as set forth above.

Applicant’s arguments, see Pages 6-9, filed 01/21/2022, with respect to the rejection of independent Claim 16 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Angelsen et al. (US 2002/0156379 A1, with publication date 10/24/2002, hereinafter Angelsen).
a backing subassembly disposed on the proximal side and configured to attenuate acoustic reverberations from the array of transducer elements", and "wherein the fluid ingress detector comprises: a first portion positioned within the ultrasound probe housing and comprising a first material; and a second portion positioned within the ultrasound probe housing and comprising a second material different from the first material, wherein the second portion comprises the backing subassembly, wherein the first portion and second portion together comprise a galvanic sensor" (emphasis added) as recited in amended independent claim 16. Applicant argues that no disclosure or suggestion has been identified of a backing subassembly, which attenuates acoustic reverberations from a transducer element array, forming a portion of a galvanic sensor for fluid ingress detection in an ultrasound probe housing.
Examiner agrees that the combination of Randall and Kates does not disclose “a backing subassembly disposed on the proximal side and configured to attenuate acoustic reverberations from the array of transducer elements” and “wherein the second portion comprises the backing subassembly”. However, Claim 16 is now rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2008/0194961 A1) in view of Kates (US 2006/0007008 A1), and further in view of Angelsen (US 2002/0156379 A1). 
Specifically, Angelsen discloses (Fig. 1) a backing subassembly (backing material 103) disposed on the proximal side and configured to attenuate acoustic reverberations from the array of transducer elements (within piezoelectric ultrasound transducer 101) (see, e.g., Para. [0067], lines 3-6, “For mechanical support, and also in some cases for acoustic purposes, the transducer is mounted on a backing material 103” and Fig. 1, where the proximal side of the piezoelectric ultrasound transducer 101 (i.e., the right side of the piezoelectric ultrasound transducer 101 when viewing the figure) is the surface of the piezoelectric ultrasound transducer 101 mounted to the backing material 103), wherein the second portion comprises the backing subassembly (103) (see, e.g., Para. [0067], lines 3-8, “For mechanical support, and also in some cases for acoustic purposes, the transducer is mounted on a backing material 103. For electromechanical coupling, both faces of the plate are coated with electrodes 104 and 105 that forms an electric port 106”, and Para. [0115], lines 1-3, “Combine the signal from several electric ports either through galvanic contacting of the electrodes in series or parallel”, and Fig. 1, where the electrodes 104 and 105 together form the electric port capable of galvanic contacting of the electrodes (i.e., the electrodes 104 and 105 together comprise a galvanic sensor), and where the electrode 104 corresponds to the claimed first portion, and where the electrode 105 corresponds to the claimed second portion, and where the electrode 105 is disposed on the backing material 103, therefore, the electrode 105/the second portion can be interpreted as comprising the backing material 103). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe of Randall modified by Kates by including wherein the transducer assembly includes a backing subassembly disposed on the proximal side and configured to attenuate acoustic reverberations from the array of transducer elements; and wherein the second portion comprises the backing subassembly, as disclosed by Angelsen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a backing material with sufficiently high absorption such that reflected ultrasound waves in the backing material can be neglected, as recognized by Angelsen (see, e.g., Abstract and Para. [0067]). Therefore, the combination of Randall, Kates, and Angelsen discloses each and every feature of independent Claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davidsen (US 2012/0238880 A1, with publication date 09/20/2012) discloses “a backing block for an ultrasonic transducer array stack of an ultrasound probe is formed as a composite structure of material of high thermal conductivity in which is embedded a structure of acoustic dampening material. In a constructed embodiment the composite structure is formed from a block of thermally conductive graphite” (Abstract). Also see, e.g., Para. [0015-0018] and Claims 1 and 7 of Davidsen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/T.D./Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793